Title: [Diary entry: 26 March 1785]
From: Washington, George
To: 

Saturday 26th. Mercury at 42 in the Morning—45 at Noon and 44 at Night. Morning clear, but a watery Sun, which was soon obscured by clouds; the whole day was lowering; towards Sundown it began to Snow, which continued until it became two Inches deep. The Wind was at No. East all day & was raw & chilling. My jobbers spent the greater part of this day in placing stakes for the Support of the young Pine trees. Mr. G. Mason Jr. & Dr. Brown came, dined, & returned.